Exhibit 10.9
The Talbots, Inc.
Non-Employee Director Compensation Program
Retainer Fees
Under the proposed non-employee director compensation program, annual retainer
fees would be established as follows:

  •   Each non-employee director will receive an annual cash retainer of
$50,000.     •   The Non-Executive Chairman of the Board will receive an annual
cash retainer of $10,000.     •   The Independent Lead Director will receive an
annual cash retainer of $10,000.     •   The Chair of the Audit Committee will
receive an annual cash retainer of $20,000.     •   The Chair of the
Compensation Committee will receive an annual cash retainer of $15,000.     •  
The Chair of the Corporate Governance and Nominating Committee will receive an
annual cash retainer of $15,000.     •   Each committee member serving on the
Audit, Compensation and Corporate Governance and Nominating Committees (not the
Executive Committee or any other committee hereafter established, subject to the
discretion of the Board) will receive an annual cash retainer of $10,000.

For purposes of clarity, should a non-employee director serve in more than one
position, he or she is entitled to receive the cash retainer for each such
position.
Equity Awards
Under the proposed non-employee director compensation program, the equity grant
program would be established as follows:

  •   Annual Equity Awards – Commencing in fiscal 2010 and for each year
thereafter, each non-employee director will receive the following grants on the
second business day following the filing of the Company’s Annual Report on Form
10-K with the SEC:

  •   Restricted stock units (“RSUs”) with a fixed value of $50,000

  •   The number of RSUs to be granted will be determined using the closing
market price on the date of grant.     •   RSUs vest one year from the date of
grant.     •   Upon cessation of Board service for any reason, unvested RSUs are
forfeited unless otherwise determined by the Board.

  •   Stock options with a fixed value of $50,000

 



--------------------------------------------------------------------------------



 



  •   The number of options to be granted will be determined using the closing
market price on the date of grant and the applicable Black-Scholes valuation.  
  •   The exercise price of the options will be equal to the closing market
price on the date of grant.     •   Options vest in one-third increments over
three consecutive years on the first, second and third anniversaries of the date
of grant.     •   Upon a director’s retirement, death, or any other cessation of
Board service for any reason (other than for cause, or a director’s unilateral
decision to resign from the Board), any unvested shares covered by the option
will continue to vest following the cessation of Board service at the same time
or times as the option shares would otherwise have vested had Board service
continued.     •   Following a director’s retirement, death or other cessation
of Board service for any reason (other than for cause), the “exercise” period
for any vested options and any options which become vested following termination
of Board service will be (i) three (3) years following the effective date of
cessation of Board service or (ii) ninety (90) days following the vesting date
of those particular option shares which may vest following cessation of Board
service, whichever period is greater. In no event, however, shall any of these
options be exercisable after ten (10) years from the grant date.     •   Upon
the cessation of Board service for cause, any outstanding vested options will be
exercisable for a period of 90 days from the effective date of the director’s
cessation of service (but not beyond the ten (10) year term of the option).

  •   Director Recruitment Awards:

  •   The Board will provide a one-time sign-on option grant of 20,000 stock
options for newly-appointed or newly-elected independent directors selected at
the Board’s initiative.     •   The exercise price of the options will be equal
to the closing market price on the date of grant (which will be the effective
date of the director’s appointment to the Board).     •   Options will vest in
one-third increments over three consecutive years on the first, second and third
anniversaries of the date of grant.     •   There will be no post-service
continued vesting for these sign-on option grants unless specifically approved
by the Board in its discretion.     •   Upon the cessation of Board service for
any reason other than cause, any outstanding vested options will be exercisable
for a period of three (3) years from the effective date of the director’s
cessation of service (but not beyond the ten (10) year term of the option).    
•   Upon the cessation of Board service for cause, any outstanding vested
options will be exercisable for a period of 90 days from the effective date of
the director’s cessation of service (but not beyond the ten (10) year term of
the option).

-2-



--------------------------------------------------------------------------------



 



  •   Other Items:

  •   In accordance with the existing director stock plan document, unvested
RSUs and options vest in full upon a change in control (as defined in the
Company’s 2003 Executive Stock Based Incentive Plan).     •   The exercise price
of any stock options to directors, as provided for above, will be determined and
established at the closing price of the Company’s common shares as traded on the
NYSE (or such other principal securities exchange on which the Company’s common
shares are then listed or traded).     •   In the event the grant date of any
RSUs or stock options to directors falls on a date other than a business day of
any such securities exchange, then the next subsequent trading day will be used
in lieu thereof to determine the number of RSUs and/or stock options to be
granted and the exercise price of stock options.     •   The current mandatory
share ownership guidelines applicable to directors will be maintained at
existing levels (attainment of a minimum of 5,000 shares of Talbots stock over a
three-year period which must be maintained until cessation of service on the
Board).

-3-